Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. 
This application appears to be a division of US 11001673, effectively filed 06/25/19.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timonthy H. Van Dyke on 1/24/22.
Cancel claims 10-12.
Claim 1, the end, replace “units.” With “unit, wherein on average at least two alkylene units of each polymer chain or copolymer chain comprise a crosslinking 
Claim 1, line 8, replace both “etheylene” with “ethylene”; line 11, replace “etheylene” with “ethylene”.
Claim 3, line 2-3, replace “catalyst (C668).” with “catalyst.”.
Claim 8, line 2, replace “etheylene” with “ethylene”.
Claim 9, line 2, replace “etheylene” with “ethylene”.
Claim 13, line 2, replace “etheylene” with “ethylene”.
Claim 15, line 2, replace both “etheylene” with “ethylene”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-9 and 13-15 is(are) allowable over the closest prior art: Kitamura et al. (Macromolecules (2010), 43, 1800-1806) listed on IDS.
Kitamura (Table 2, scheme 2, abs., introduction) discloses a polysulfone having repeating unit of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as resist materials, which is a thin film in electronics fabrication that can be considered as a membrane, a selective barrier film.
However, Kitamura fails to teach the claimed crosslinking units.
Therefore, claims 1-9 and 13-15 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/SHANE FANG/Primary Examiner, Art Unit 1766